BLUE, Judge.
Roy Lee Watson pleaded guilty and was convicted of burglary with an assault or battery and attempted robbery with a mask; he was sentenced as a habitual offender. We have reviewed this case pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and find error only in a sentencing issue raised by Watson’s appellate counsel. Accordingly, we affirm Watson’s convictions.
Watson was convicted of attempted robbery with a mask in violation of sections 777.04 and 775.0845, Florida Statutes (1991), and section 812.13, Florida Statutes (Supp. 1992). The State concedes that the trial court erred by classifying this offense as a second-degree felony. See Spicer v. State, 615 So.2d 725 (Fla. 2d DCA 1993) (holding that statute relating to robbery with a mask provides for an enhanced penalty but does not reclassify offense for purposes of habitual offender sentencing), approved sub nom, Cabal v. State, 678 So.2d 315 (Fla. 1996). Therefore, we remand for the trial court to correct the classification of the attempted *824robbery conviction to a third-degree felony and resentenee Watson accordingly. In all other respects, we affirm. •
CAMPBELL, A.C.J., and WHATLEY, J., concur.